The opinion of the court was delivered, by
Burnside, J.
— The learned judge was right in overruling the demurrer, and in rendering judgment of respondeat ouster. The District Court was of opinion that the lien was sufficient, and in that opinion we fully concur. On the trial, the plaintiffs proved that they did the work under an agreement with the defendants, that they should be paid by measurement, at the Pittsburg book of prices, thirty per cent. off. The evidence was objected to under the lien filed, unless evidence was first given to show that the defendants agreed to pay $248.02 for the work done. The evidence was properly admitted. When work is to be done by measurement, it would puzzle even a Pittsburgh lawyer to ascertain the price of the work before it was measured. The plaintiff’s statement being for work and labor, the bill and statement constituted a valid and sufficient lien, and the evidence of Dunn was rightly admitted.
Judgment affirmed.